DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on October 12, 2017. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  Each of the claims recite in the preamble, “…for livestock and poultry farms based on combination of planting and breeding” where it appears that applicant intended “…for livestock and poultry farms based on a combination of planting and breeding”.  
Per claim 10, 
- in line 3, applicant recites “source separation and water saving of enclosure” where it appears applicant intended “source separation and water saving of an enclosure.”
- in line 52, applicant recites “hot water enters the heating jackets or coils to rise the temperature” where it appears applicant intended “[[hot]]heated water enters the heating jackets or coils to [[rise]]raise the temperature.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the source" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination, purposes the claims will be considered to recite "[[the]]a source."
The term “high-temperature aerobic solid fermentation system” in claims 1 and 13 is a relative term which renders the claims indefinite. The term “high-temperature aerobic solid fermentation system” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, each instance of the recitation in claims 1 and 13 and any dependent claims will be considered to read “
The term “medium-temperature anaerobic liquid fermentation system” in claims 1 and 13 is a relative term which renders the claims indefinite. The term “medium-temperature aerobic solid fermentation system” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, each instance of the recitation in claims 1 and 13 and any dependent claims will be considered to read “
Claim 1 recites the limitation "the remaining drinking water" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination, purposes the claims will be considered to recite "[[the]]a remaining drinking water."
The term “high-pressure spray nozzles” in claims 1 and 13 is a relative term which renders the claims indefinite. The term “high-pressure spray nozzles” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, each instance of the recitation in claims 1 and 13 and any dependent claims will be considered to read “
The term “high-pressure air” in claims 1 and 13 is a relative term which renders the claims indefinite. The term “high-pressure air” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, each instance of the recitation in claims 1 and 13 and any dependent claims will be considered to read “
Claim 1 recites the limitation "the above systems" in line 38.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear which particular systems to which applicant is referring.
 The term “key parameters” in claims 1 and 13 is a relative term which renders the claims indefinite. The term “key parameters” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, each instance of the recitation in claims 1 and 13 any dependent cl and any dependent claims will be considered to read “
Claim 2 recites the limitation "the dead livestock” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] dead livestock.”
The term “soft anaerobic fermentation bags” in claims 5 and 10 is a relative term which renders the claims indefinite. The term “soft anaerobic fermentation bags” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, claim 5 and 10 will be considered to recite “
Claim 7 recites the limitation "the sick and dead livestock” in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] sick and dead livestock.”
The term “low-temperature thermal insulation water tanks” in claim 8 is a relative term which renders the claim indefinite. The term “low-temperature thermal insulation water tanks” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, tanks of any temperature thermal insulation will be considered to read on the claim
The term “regions with abundant solar energy sources” in claim 8 is a relative term which renders the claim indefinite. The term “regions with abundant solar energy sources” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, a region having any amount of solar resources will be considered to read on the claim.
Claim 9 recites the limitation "the aeration ports” in line 18.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] aeration ports.”
Claim 10 recites the limitation "the source" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination, purposes the claims will be considered to recite "[[the]]a source." 
Claim 10 recites the limitation "the remaining drinking water” in line 21.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a remaining drinking water.” 
Claim 10 recites the limitation "the conveying device” in line 21.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a conveying device.” 
The term “hot water circulating pumps” and “hot water” in claim 10 are relative terms which renders the claim indefinite. The term “hot water circulating pumps” and “hot water” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the recitations in claim 10 and any dependent claims will be considered to recite “[[hot]]heated water circulating pumps” and “[[hot]]heated water”.
The term “rapidly rise” in claim 10, at least line 106, is a relative term which renders the claim indefinite. The term “rapidly rise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered to recite “raise” in each instance in the claim. 
Regarding claim 10, the phrase "etc." in lines 152 and 252 renders the claim indefinite because it is unclear which elements are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the relatively small sick and dead livestock" in lines 159-160.  There is insufficient antecedent basis for this limitation in the claim.
The term “high temperature and high pressure” in claim 10 is a relative term which renders the claim indefinite. The term “high temperature and high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any temperature and pressure will be considered to read on the claims.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Per claims 1 and 10, US 2005/0139546 to Burke appears to be the closest prior art. Burke discloses an ecological pollution treatment system and method for livestock and poultry farms comprising system utilizing aerobic and anaerobic treatment, flushing manure, heat generation and reclamation.  The instant invention provides the benefits of achieving low discharge and low pollution and resource utilization.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/07/22